DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Gorka on November 18, 2021
	In the Claims
	Claim 1 is rewritten as follows:
	1.	A pneumatic tire comprising:
		a tread a pair of sidewalls, a pair of beads, and a carcass, wherein 
		the tire further comprises, at each side surface thereof, a side protector at least parts of which project from a profile of the tire to form lands, 
		each bead include a core, a first apex extending from the core outward in a radial direction, and a second apex located outward of the first apex in an axial direction,
		the carcass extends on and between one of the beads and the other of the beads along inner sides of the tread and the sidewalls,
		the carcass is interposed between the first apex and the second apex, and 

		R2 > R1 	(1)
		R2 > R3 	(2)
		Wherein R1 represents a ration of the lands in a zone, of the side surface, between a position of a radially inner end of the side protector and a position at 70% of a height of the tire, R2 represents a ratio of the lands in a zone, of the side surface, between the position at 70% of the height of the tire and a position at 85% of the height of the tire, and R3 represents a ration of the lands in a zone, of the side surface, between the position at 85% of the height of the tire and a position at 97% of the height of the tire, and 
		R1 is greater than 0.

Allowable Subject Matter
3.	Claims 1-9 are allowed.  The following is an examiner’s statement of reasons for allowance: the general manufacture of protrusion-containing tires in known, as shown for example by Nomura (US 9,150,053).  More particularly, (a) the protrusions in Nomura are positioned in an upper sidewall region between a tread end and a height that corresponds with the maximum section width and (b) the protrusions of Nomura can include recessed portions in only a radially outer surface (Column 5, Lines 30-35).  In such an instance, however, one of ordinary skill in the art at the time of the invention would not have found it obvious to form a protrusion-containing tire having the claimed combination of relationships, including R2 being greater than each of R1 and R3 and R1 being non-zero.       
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        November 19, 2021